Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                   Case No. 17-cr-60286-BLOOM

  UNITED STATES OF AMERICA,

            Plaintiff,
  v.

  DANIEL JOSEPH TOUIZER,

        Defendant.
  ______________________________/

                     ORDER ON MOTION FOR COMPASSIONATE RELEASE

            THIS CAUSE is before the Court upon Defendant Daniel Touizer’s (“Defendant”) Motion

  for Compassionate Release or Modification of an Imposed Term of Imprisonment for

  Extraordinary and Compelling Reasons Pursuant to 18 U.S.C. § 3582(C)(1)(A), ECF No. [254]

  (“Motion”), filed on April 26, 2021. The Government filed its Response, ECF No. [256], to which

  Defendant filed a Reply, ECF No. [257]. The Court has carefully reviewed the Motion, all

  opposing and supporting submissions, any relevant exhibits, the record in this case, the applicable

  law, and is otherwise fully advised. For the reasons discussed below, the Motion is denied.

       I.       BACKGROUND

            On May 11, 2018, Defendant pled guilty to conspiracy to commit wire and mail fraud in

  violation of 18 U.S.C. § 1349. ECF No. [92]; Plea Agreement, ECF No. [93]. On July 24, 2018,

  this Court sentenced Defendant to a total term of imprisonment of 68 months, followed by a three-

  year term of supervised release. [156]. Defendant is currently housed at FCI Miami.

            In the Motion, Defendant requests a reduction in sentence due to the ongoing COVID-19

  pandemic, arguing that his underlying medical conditions put him at an increased risk of serious

  illness or death. The Government opposes the Motion, arguing that compassionate release is not
Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 2 of 10

                                                                       Case No. 17-cr-60286-BLOOM


  warranted in this case because there are no extraordinary and compelling reasons and Defendant

  remains a danger to the community.

         SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

  across the world and have impacted every person’s life. The United States is currently reporting

  more confirmed cases of COVID-19 and resulting deaths than any other country, with 33,079,543

  confirmed cases and 591,265 reported deaths as of May 30, 2021.1 The COVID-19 pandemic poses

  a serious danger to society at large. Moreover, COVID-19 poses a higher risk to incarcerated

  individuals who are unable to practice public health precautions that are otherwise available to the

  general public, such as social distancing practices.

         As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

  William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of penal

  institutions and into home confinement, where appropriate. See Mem. from Attorney Gen. William

  Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

  Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

  (“Memorandum”). The Memorandum identifies several facilities that have been particularly

  affected and should be given priority in the BOP’s consideration of implementing home

  confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. The Attorney General

  has made the express finding that extant emergency conditions are materially affecting BOP

  functioning and has directed the BOP to immediately maximize transfers to home confinement for

  all eligible inmates at the specifically named facilities and other similarly situated facilities where

  COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP to

  review all inmates who have COVID-19 risk factors, as established by the Centers for Disease


  1
   Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated May 30, 2021).


                                                    2
Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 3 of 10

                                                                      Case No. 17-cr-60286-BLOOM


  Control and Prevention (“CDC”), to determine their suitability for home confinement, while also

  emphasizing the importance of protecting the public from individuals who may pose a danger to

  society, and recognizing the need to avoid over-burdening law enforcement with “the

  indiscriminate release of thousands of prisoners onto the streets without any verification that those

  prisoners will follow the laws when they are released . . . and that they will not return to their old

  ways as soon as they walk through the prison gates.” Id. at 2-3. Finally, the Memorandum stresses

  the need for careful and individualized determinations regarding the propriety of releasing any

  given inmate to home confinement and discourages indiscriminate releases. Id. at 3.

     II.      LEGAL STANDARD

           “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

  United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

           “The authority of a district court to modify an imprisonment sentence is narrowly
           limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
           2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
           a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
           motion and extraordinary or compelling circumstances warrant modification or if
           the defendant is at least 70 years old and has served 30 years in prison; (2) if the
           modification is expressly permitted by statute or Federal Rule of Criminal
           Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
           been lowered as a result of an amendment to the Guidelines by the Sentencing
           Commission. 18 U.S.C. § 3582(c).

  United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

  Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

  1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority

  to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

  Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

  605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

  2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).



                                                    3
Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 4 of 10

                                                                     Case No. 17-cr-60286-BLOOM


         Defendant seeks relief specifically under the compassionate release provision,

  § 3582(c)(1)(A), which states:

         (c) Modification of an imposed term of imprisonment.— The court may not modify
         a term of imprisonment once it has been imposed except that—
         (1) in any case—
         (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier, may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
         § 3553(a)] to the extent that they are applicable, if it finds that—
                 (i) extraordinary and compelling reasons warrant such a reduction . . . .
                 ....
         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A)(i).

         The existing policy statement provides that

         Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
         § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
         term of supervised release with or without conditions that does not exceed the
         unserved portion of the original term of imprisonment) if, after considering the
         factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
         court determines that—

              (1)(A) extraordinary and compelling reasons warrant the reduction; or

                (B) the defendant (i) is at least 70 years old; and (ii) has served at least 30
                years in prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c)
                for the offense or offenses for which the defendant is imprisoned;

              (2) the defendant is not a danger to the safety of any other person or to the
              community, as provided in 18 U.S.C. § 3142(g); and

              (3) the reduction is consistent with this policy statement.




                                                   4
Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 5 of 10

                                                                    Case No. 17-cr-60286-BLOOM


        Commentary

        Application Notes:

        1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
        requirements of subdivision (2), extraordinary and compelling reasons exist under
        any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.—

                   (i) The defendant is suffering from a terminal illness (i.e., a serious and
                   advanced illness with an end of life trajectory). A specific prognosis of
                   life expectancy (i.e., a probability of death within a specific time period)
                   is not required. Examples include metastatic solid-tumor cancer,
                   amyotrophic lateral sclerosis (ALS), end-stage organ disease, and
                   advanced dementia.

                   (ii) The defendant is—

                       (I) suffering from a serious physical or medical condition,

                       (II) suffering from a serious functional or cognitive impairment, or

                       (III) experiencing deteriorating physical or mental health because of
                       the aging process,

                   that substantially diminishes the ability of the defendant to provide self-
                   care within the environment of a correctional facility and from which he
                   or she is not expected to recover.

               (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii)
                   is experiencing a serious deterioration in physical or mental health
                   because of the aging process; and (iii) has served at least 10 years or 75
                   percent of his or her term of imprisonment, whichever is less.

               (C) Family Circumstances.—

                   (i) The death or incapacitation of the caregiver of the defendant’s minor
                   child or minor children.

                   (ii) The incapacitation of the defendant’s spouse or registered partner
                   when the defendant would be the only available caregiver for the spouse
                   or registered partner.

               (D) Other Reasons.—As determined by the Director of the Bureau of
                   Prisons, there exists in the defendant’s case an extraordinary and



                                                  5
Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 6 of 10

                                                                       Case No. 17-cr-60286-BLOOM


                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

  U.S. Sent’g Guidelines Manual § 1B1.13 (U.S. Sent’g Comm’n 2018).

         Although the existing policy statement still assumes compassionate release “may be

  granted only upon motion by the Director of the Bureau of Prisons,” the United States Court of

  Appeals for the Eleventh Circuit recently decided that § 1B1.13 is applicable for all § 3582(c)(1)(A)

  motions, whether filed by the BOP or by a defendant directly, and that courts do not have discretion to

  develop “other reasons” to justify a reduction in a defendant’s sentence. United States of America v.

  Bryant, --- F.3d ----, 2021 WL 1827158, at *2 (11th Cir. May 7, 2021). Accordingly, the Court must

  apply § 1B1.13 to determine whether extraordinary and compelling circumstances exist.

         Moreover, § 3582 delineates how this Court should analyze whether a defendant is entitled

  to a sentence modification.

         First, when the defendant brings the motion himself, the Court must ascertain
         whether he “has fully exhausted all administrative rights to appeal a failure of the
         Bureau of Prisons to bring a motion on the defendant’s behalf or [whether there has
         been a] lapse of 30 days from the receipt of such a request by the warden of the
         defendant’s facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the
         Court should “consider[] the factors set forth in section 3553(a) to the extent that
         they are applicable.” Id. Third, the Court should turn to the “extraordinary and
         compelling reasons” test . . . . And fourth, the Court should determine whether the
         defendant poses a “danger to the safety of any other person or to the community,
         as provided in 18 U.S.C. § 3142(g).” Id.

  United States v. Stuyvesant, 454 F. Supp. 3d 1236, 1238 (S.D. Fla. 2020).

         Thus, in order to grant Defendant’s request pursuant to § 3582(c)(1)(A), the Court must:

  (1) find that Defendant has exhausted his administrative remedies with the BOP; (2) weigh the

  relevant § 3553(a) factors; (3) conclude that extraordinary and compelling reasons warrant

  compassionate release in this case; and (4) determine that Defendant is not a danger to the

  community. Moreover, Defendant bears the burden of establishing that compassionate release is

  warranted. See United States v. Hamilton, 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a


                                                    6
Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 7 of 10

                                                                       Case No. 17-cr-60286-BLOOM


  defendant, as the § 3582(c)(2) movant, bears the burden of establishing that” compassionate

  release is warranted, but that, even where a defendant satisfies this burden, “the district court still

  retains discretion to determine whether a sentence reduction is warranted”). Through this lens, the

  Court considers the instant Motion.

     III.      DISCUSSION

            Defendant requests a reduction in sentence to time-served based upon his underlying

  medical conditions coupled with the coronavirus pandemic. Specifically, Defendant contends that

  his “chronic respiratory issues[,] . . . asthmatic symptoms for which he has been prescribed an

  albuterol inhaler by BOP medical staff[,]” and history of smoking “a combination of marijuana

  and tobacco” make him immunocompromised. ECF No. [254] at 6-12. Defendant also highlights

  that his case is unique because the BOP previously determined that he “was at serious risk of

  sickness or death from COVID-19 if he remained in custody at FCI Miami[,]” and granted

  Defendant early release to home confinement on May 22, 2020. ECF No. [254] at 5. According to

  Defendant, the Residential Reentry Center (“RRC”) arbitrarily imposed communication

  restrictions on Defendant and, on November 10, 2020, “revoked [his] home confinement status

  after apparently issuing an incident report for an alleged failure to follow RRC directives, and

  reincarcerated [Defendant].” Id. The Government opposes the Motion, arguing that Defendant fails

  to present extraordinary and compelling reasons to warrant compassionate release, and that

  Defendant remains a danger to the community. Upon review and consideration, the Court

  concludes that Defendant does not present circumstances warranting compassionate release.

            A. Administrative exhaustion

            As an initial matter, the Court recognizes that Defendant has exhausted his administrative

  remedies in this case, and the Government does not dispute that the exhaustion requirement is




                                                    7
Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 8 of 10

                                                                       Case No. 17-cr-60286-BLOOM


  satisfied. ECF No. [254] at 7. However, as explained below, Defendant fails to demonstrate that

  extraordinary and compelling circumstances exist.

            B. Extraordinary and compelling reasons

            Regarding the “extraordinary and compelling” reasons analysis, Defendant fails to

  demonstrate that sufficiently compelling circumstances exist under § 3582(c). In his Motion,

  Defendant explains that his underlying health problems—namely, “chronic respiratory issues,”

  asthmatic symptoms, and history of smoking—put him at a higher risk of serious illness or death

  if exposed to COVID-19. ECF No. [254] 6-12. The Government responds that Defendant’s

  respiratory condition “has no historical support and even if it was supported, taken alone, is

  insufficient to rise to the level of serious, exceptional, compelling, or extraordinary.” ECF No.

  [256] at 6.

            Recently updated CDC guidance indicates that the following health conditions can make

  adults of any age more likely to get severely ill due to COVID-19: cancer; chronic kidney disease;

  chronic lung diseases, including asthma (moderate-to-severe); dementia or other neurological

  conditions; diabetes (type 1 or type 2); Down syndrome; heart conditions, such as heart failure,

  coronary artery disease, cardiomyopathies, or hypertension; HIV infection, immunocompromised

  state (weakened immune system); liver disease; overweight and obesity; sickle cell disease or

  thalassemia; current or former smoking; solid organ or blood stem cell transplant; stroke or

  cerebrovascular disease; and substance use disorders.2 The CDC states that people with moderate-

  to-severe or uncontrolled asthma are more likely to be hospitalized from COVID-19.3



  2
      People with Certain Medical Conditions, Centers for Disease Control and Prevention,
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
  (last updated May 13, 2021).
  3
      https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/asthma.html.


                                                      8
Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 9 of 10

                                                                          Case No. 17-cr-60286-BLOOM


          Indeed, in keeping with § 1B1.13, in order for Defendant’s medical condition to provide

  justification for compassionate release, the Court must find that Defendant is either suffering from

  a terminal illness, or that his serious physical or medical condition, or serious functional or

  cognitive impairment, substantially diminishes his ability to provide self-care and from which he

  is not expected to recover. See U.S. Sent’g Guidelines Manual § 1B1.13, cmt. 1(A). The record

  simply does not support either finding in this case.

          The Court is certainly sympathetic to Defendant’s health conditions and his concerns

  regarding COVID-19 outbreaks in prison facilities, and notes that asthma and a history of smoking

  are CDC-recognized risk factors for COVID-19. However, the medical records provided in support

  of Defendant’s Motion do not indicate that his ailments are terminal. See ECF No. [254-6] at 2

  (noting that Defendant suffered from a respiratory infection in February of 2020 that continues to

  cause him occasional shortness of breath); see also ECF No. [254-5] at 3 (February 19, 2020

  medical records from Jackson Memorial Hospital, noting that Defendant “present[ed] with

  progressively worsening rash over the last 1 week” and “[r]eports some shortness of breath he felt

  past 2 days.”). Additionally, Defendant’s medical records otherwise do not support the conclusion

  that he is unable to perform activities of daily living or provide self-care, or otherwise demonstrate

  that his health is deteriorating.4

          Moreover, “the BOP Director has not found COVID-19 alone to be a basis for

  compassionate release.” United States v. Harris, No. 2:12-cr-140-FtM-29DNF, 2020 WL

  1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States v. Eberhart, No. 13-cr-313-PJH-1,



  4
    Defendant argues that his ability to provide self-care is substantially diminished at FCI Miami because
  “FCI Miami staff have refused (or have been unable to) refill [his] Albuterol asthma inhaler despite the
  instructions on his prescription label[.]” While the Court is mindful of Defendant’s concerns, this alone is
  not enough to warrant extraordinary and compelling circumstances under the standard articulated in Bryant,
  2021 WL 1827158, at *2.


                                                       9
Case 0:17-cr-60286-BB Document 258 Entered on FLSD Docket 06/03/2021 Page 10 of 10

                                                                          Case No. 17-cr-60286-BLOOM


   2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General concerns about possible exposure

   to COVID-19 do not meet the criteria for extraordinary and compelling reasons for a reduction in

   sentence . . . .”)). The Court concludes that Defendant has not satisfied his burden of demonstrating

   that compassionate release is appropriate.5

       IV.      CONCLUSION

             Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [254], is

   DENIED.

             DONE AND ORDERED in Chambers at Miami, Florida, on June 3, 2021.




                                                            _________________________________
                                                            BETH BLOOM
                                                            UNITED STATES DISTRICT JUDGE

   Copies to:

   Counsel of Record




   5
    Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances warranting
   a sentence reduction, the Court does not need to address the final consideration of whether Defendant poses
   a danger to the safety of others or to the community under to § 3142(g).


                                                       10
